578 So. 2d 395 (1991)
Joel B. MANN, Appellant,
v.
Sylvia (Sallie) MANN, Appellee.
No. 90-1113.
District Court of Appeal of Florida, Third District.
April 16, 1991.
*396 Bluestein & Wayne, and Greene & Marks, and Cynthia L. Greene, Miami, for appellant.
Sinclair, Louis, Siegel, Heath, Nussbaum & Zavertnik, and Paul Siegel, Miami, for appellee.
Before FERGUSON, JORGENSON and GERSTEN, JJ.
PER CURIAM.
Appellant, Joel B. Mann, appeals from a final judgment in a dissolution of marriage. We affirm.
Appellant contends that the trial court erred in the equitable distribution of the parties' assets. The record in the case contains conflicting evidence regarding the valuation of the assets. The trial court, having heard the evidence, is in a better position to determine the credibility of the witnesses. Accordingly, the trial court's findings are presumed correct. Marsh v. Marsh, 419 So. 2d 629 (Fla. 1982); Storer v. Storer, 353 So. 2d 152 (Fla. 3d DCA 1977); cert. denied, 360 So. 2d 1250 (Fla. 1978); Herzog v. Herzog, 346 So. 2d 56 (Fla. 1977); see also Canakaris v. Canakaris, 382 So. 2d 1197 (Fla. 1980).
Affirmed.